Citation Nr: 1134541	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 30 percent for a right ankle disability, to include rating in excess of 10 percent prior to July 23, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to June 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2008 and November 2008 rating decisions. 

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  Prior to July 23, 2008, the evidence did not establish marked limitation of motion in the Veteran's right ankle and it did not show a marked ankle disability.

2.  At no time during the course of the Veteran's appeal has ankylosis been shown to be present in his right ankle and nonunion of the tibia and fibula is not present.  
 
3.  The schedular rating criteria fully contemplate the symptoms and impairment caused by the Veteran's right ankle disability.

4.  The Veteran has been diagnosed with PTSD by VA psychiatrist and psychologists based military stressors. 





CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a right ankle disability, to include a rating in excess of 10 percent earlier than July 23, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5262, 5270, 5271 (2010). 

2.  Criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In October 2007, the Veteran filed for an increased rating for his right ankle disability.  In a March 2008 rating decision, the RO granted the Veteran's claim and increased his ankle rating from noncompensable to 10 percent, effective the date his claim was received.  In July 2008, the Veteran wrote again requesting a right ankle increase; and the RO subsequently increased the Veteran's right ankle rating to 30 percent, effective July 23, 2008.  Since then, the Veteran's right ankle rating has remained at 30 percent (with the exception of temporary total disability ratings that were assigned from October 7, 2008 to December 31, 2008, and from September 11, 2009 to October 31, 2009).  During the course of his appeal, the Veteran also applied for separate ratings for a right ankle scar, and for right ankle neuropathy; and the RO has assigned a separate 10 percent rating for a right ankle scar and a separate 10 percent rating for complex regional pain syndrome (neuropathy); however, the Veteran has not appealed either of those ratings and they will therefore not be discussed further.

The Veteran's right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which concerns impairment of the tibia and fibula.  A 10 percent rating is assigned when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is assigned when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is assigned when there is malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is assigned when there is nonunion of the tibia and fibula with loose motion that requires a brace.

Alternative ratings are also available for ankle disabilities.  For example, under 38 C.F.R. § 4.71a, DC 5270, 20, 30, and 40 percent ratings are available for ankylosis of the ankle, depending on the angle at which the ankle is fixed; however, as will be discussed, no evidence of ankylosis has been presented, or even alleged.  

Additionally, under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle, whereas a 20 percent rating is assigned for marked limitation of motion of the ankle.

Rating in excess of 10 percent earlier than July 23, 2008

In December 2007, the Veteran underwent a VA examination of his right ankle.  It was noted that the Veteran had initially injured his ankle playing basketball in service.  The Veteran reported occasionally having locking episodes and feelings of instability.  The Veteran denied receiving any current treatment for his condition.  On examination, the Veteran had tenderness in his ankle, but no instability or tendon abnormality.  The Veteran had pain above and below the lateral malleolus and pain over the talus bone.  The examiner stated that there was no objective evidence of pain on active motion.  The Veteran had dorsiflexion from 20 to 0 degrees and plantar flexion from 0 to 45 degrees.  Additionally, there was no objective evidence of pain following repetitive motion and no additional limitation of motion after range of motion.  The examiner also found no joint ankylosis.  X-rays of the right ankle were unremarkable.  The examiner stated that the Veteran's right ankle disability caused decreased mobility and pain which had a moderate impact on chores, shopping, recreation and traveling, and which prevented sports and exercise.

In February 2008, the Veteran spoke with the VA medical center indicated that his right ankle was very painful; nevertheless, the Veteran reported walking 13-15 miles per day as a mailman.  On evaluation, the Veteran had point tenderness without swelling.  The Veteran's range of motion and strength were noted to be okay.  

An MRI of the ankle in March 2008 was unremarkable with no fracture or abnormality noted.  

The Board has reviewed the entirety of the medical and lay evidence that is of record prior to July 23, 2008; however, this evidence, as chronicled above simply does not show marked ankle impairment, marked limitation of motion of the ankle, or ankylosis of the ankle.

At his VA examination, the Veteran demonstrated considerable range of motion in his right ankle.  It is noted that normal dorsiflexion is from 0-20 degrees and normal plantar flexion is from 0 to 45 degrees; as such, at his VA examination the Veteran demonstrated full, normal dorsiflexion and full, normal plantar flexion.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  However, in this case, the examiner in December 2007 found no objective evidence of pain following repetitive motion and no additional limitation of motion after repetitive motion.  As such, a rating in excess of 10 percent is not warranted for functional limitation.

The Board does not wish to diminish the impairment the Veteran was experiencing at that time as a result of his ankle, and undoubtedly it was painful.  Nevertheless, the Veteran reported in February 2008 that he was walking 13-15 miles per day as a mailman; which would not appear to mesh with a finding of marked ankle impairment.   

As such, the Board has found no basis to increase the Veteran's right ankle rating prior to July 23, 2008; and to that extent, the Veteran's claim is denied.

Rating in excess of 30 percent for the Veteran's right ankle disability

As noted, the Veteran has been assigned temporary total disability ratings for his ankle on two occasions since July 2008 for convalescence, but aside from those two periods, the Veteran's right ankle disability has been rated at 30 percent since July 23, 2008.

In July 2008, the Veteran indicated that he desired an increase in the rating that was assigned for his right ankle disability.  A VA medical professional wrote a letter in July 2008 stating that the Veteran was regularly seen for foot pain.  She explained that the Veteran had pain along the lateral side of the rearfoot with instability of the ankle and right foot.  X-rays revealed an anterior collapsing of the talus with medial talar head deviation.  The Veteran had pain with ambulation and standing and he was unable to walk long distances due to the recurrent pain in his foot. 

An MRI of the Veteran's ankle in March 2008 was unremarkable with no fracture or abnormality noted.

In August 2008, the Veteran underwent a VA examination where it was noted that he worked as a postal carrier, walking many miles per day.  The examiner reported some giving way, but noted no instability.  The Veteran had pain and stiffness, but no weakness, incoordination, or decreased speed.   The Veteran was able to walk 1-3 miles with tolerable pain, but had severe pain beyond that.  The Veteran demonstrated dorsiflexion to 5 degrees and plantar flexion to 35 degrees, which was reduced to no dorsiflexion and 25 degrees of plantar flexion after repetitive motion.  However, the examiner specifically found that there was no joint ankylosis.  The Veteran continued to work full-time, although he had to discontinue his overtime work on account of his ankle pain.

In September 2008, a VA doctor indicated that the Veteran had difficulty ambulating due to pain in his foot.  It was noted that an MRI had revealed a tear to the anterior talar fibular ligament, which corresponded to his area of pain and represented a lateral impingement syndrome of the ankle.  This finding was noted to correlate to the pain he had experienced for the past 14 years.  It was noted that the Veteran had been scheduled for surgery which the doctor hoped would improve his pain, but it was suggested that the Veteran would likely continue to have pain and would have difficulty continuing his job as a mail carrier.

Following the surgery in October 2008, the VA doctor wrote another letter in which she explained that the Veteran had been informed that due to the integrity of the ligament in his right foot, she was unsure if the repair would sustain the Veteran's high activity level of being a mail carrier.  She stated that additional surgery might be necessary and she recommended the use of a brace to control the motion of the ankle joint.

In December 2008, the Veteran underwent another VA examination, as which it was noted that the Veteran was not yet fully walking following his right foot surgery and the Veteran was wearing a cast boot at the time.  The Veteran was unable to walk more than a few yards, but no ankylosis was found; and for rating purposes, it is noted that the Veteran was receiving a 100 percent disability rating at the time of this examination for convalescence.  

In April 2009, the Veteran's doctor at VA wrote a letter indicating that the Veteran continued to have pain with each step.  He was unable to carry more than 10 pounds of mail and he was being managed with conservative treatment.

In April 2009, the Veteran reported pain in his right ankle with weight bearing.  He lamented that he was still unable to do regular activity and ambulation was difficult.  The doctor noted that the Veteran was healing post-operation without complications.

In July 2009, the Veteran again reported that he continued to have ankle pain, and he described a feeling of instability.  The Veteran was wearing a brace.

The Veteran was provided with a VA examination in August 2009.  The Veteran's ankle was being treated with medication, bracing, activity limitation, and steroid injections, but his ankle was noted to have responded poorly to treatments.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, and several episodes of locking each week.  It was noted that the Veteran was unable to do his job, because walking caused flare-ups and his job was walking mail routes.  On examination, the examiner noted crepitus, edema, effusion, tenderness, pain at rest, instability, weakness, abnormal motion and guarding of movement.  The Veteran demonstrated dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 20 degrees.  There was objective evidence of pain following repetitive motion, but repetitive motion did not further limit range of motion.  No joint ankylosis was present.  Mild degenerative joint disease was seen on x-rays.  The impression of the examiner was lateral soft tissue injury with sprain involving the talofibular ligaments and probably a partial tear of the anterior talofibular ligament.  No fracture was seen. 

In November 2009, the Veteran underwent an EMG/NCS which found no evidence of neuropathy or right peroneal or tibial nerve injury.

In February 2010, the Veteran was provided with another VA examination.  The Veteran had an antalgic gait.  The Veteran had dorsiflexion from 0 to 10 degrees with pain at 10 degrees.  The Veteran had plantar flexion from 0-40 degrees with pain at 30 degrees.  It was noted that repetitive motion caused additional pain, but did not further limit range of motion.  An MRI showed minimal edema.  It was noted that right lower extremity neuropathy had not been diagnosed, but the Veteran was noted to have a complex regional pain syndrome.  

At his hearing before the Board in March 2011, it was asserted that the Veteran was having a good deal of difficulty with his ankle at work for the Post Office.  He reported having a profile at work that restricts him from prolonged standing, prolonged walking, and lifting.

In this case, the Veteran already receives a 30 percent rating for orthopedic impairment of his right ankle, based on a finding of marked ankle impairment.  It is noted that the only schedular rating for an ankle disability in excess of 30 percent requires ankylosis in the ankle or nonunion of the tibia and fibula.  However, the medical evidence in this case has clearly established that neither condition is present.  In fact, at VA examinations in December 2007, August 2008, August 2009, and February 2010, the VA examiners all specifically found no joint ankylosis to be present.  As such, a rating in excess of 30 percent is not warranted.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board has closely reviewed the Veteran's VA treatment records describing the condition of his right ankle.  However, as noted, the rating that is assigned was given in contemplation of a marked ankle disability.  While marked is not specifically defined in the rating schedule, it is clear that such a rating is only to be assigned in serious situations; and is intended to take into account a panoply of symptoms including pain, limitation of motion, and impairment of gait.  As such, while the Veteran's right ankle disability is indisputably disabling, the fact remains that the Veteran has not described, nor have his medical treatment records revealed, unique or unusual ankle symptoms that would not be normally considered in determining whether there is marked or moderate impairment as a result of an ankle disability.  As such, nothing in the record appears to render the schedular criteria inadequate.  

The Veteran has reported that his ankle does restrict his ability to perform his current job at the post office.  However, it is accepted that the Veteran's right ankle disability causes impairment with his current job, since the purpose of the schedular disability ratings is to compensate for the impairment a disability causes with a veteran's employment.  Moreover, the evidence of record simply does not establish that Veteran's right ankle disability causes marked interference with employment; rather, it causes some interference with his current job which requires significant walking, but would not preclude a sedentary job.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.  

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, it is not shown that the Veteran engaged in combat, not is it alleged otherwise.

As such, a stressor must be corroborated.

Recent amendments to VA PTSD regulations have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

While it is not contended that the Veteran engaged in combat, it is undisputed that he was stationed in both Croatia and in Saudi Arabia.  And it was during these deployments that the Veteran has reported being exposed to several stressors which he believes have caused him to development PTSD.    

At his hearing before the Board in March 2011, the Veteran testified that he currently had a lot of nightmares that were related to a fear of stepping on land mines, watching a person commit suicide by jumping off the roof of an airplane hangar and a fear of incoming rocket attacks.

In September 2008, the Veteran was given a provisional diagnosis of PTSD after he described several stressful experiences from his time in Bosnia and Saudi Arabia and some of the symptoms he was experiencing at that time.  Specifically he reported seeing a man leap to his death from the roof of an airplane hangar in Bosnia.  He also reported witnessing a Saudi plane crash and the pilot burn to death.  The Veteran also reported rocket attacks periodically during the time he was in Croatia.

In January 2009, the Veteran was evaluated by the VA mental health department.    It was determined that the Veteran met the criteria for PTSD, and he was enrolled in therapy.  It is noted that the diagnosis of PTSD was established after a review by two VA psychologists, two licensed social workers, and a psychiatrist.

VA did undertake efforts to corroborate the Veteran's reported stressors, but it was determined that the historical documentation that was available failed to document that a particular base camp sustained rocket or mortar fire between August and October 1995.

However, the Veteran submitted a statement in August 2010 from a soldier who served with him in Croatia.  She worked in the hospital and recalled the numerous land mine victims she treated with serious injuries.  She also described how a man committed suicide by jumping off a roof and she recalled being awoken by air raid sirens, indicating incoming ordinance, and forced to run to bunkers.

A lay person is competent to report things that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the lay statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, there is no reason to doubt the veracity of the friend's statement.  The friend's accounts appear to be consistent with her MOS and she did not appear to embellish the accounts in any way.  As such, the Board accepts this statement as corroborating several of the Veteran's reported stressors, such as the suicide and the rocket attacks.

Furthermore, rocket attacks and fear of landmines are the types of stressors which are specifically contemplated by the revised regulations.  In fact, "Fear of hostile military or terrorist activity" is defined in the revised regulations as a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device or incoming artillery, rocket, or mortar fire.

As such, despite the fact that rocket attacks could not be verified by research, they have been corroborated by other credible evidence and are consistent with the revised regulations.  The Veteran has also clearly been diagnosed with PTSD.

It is noted that at the Veteran's most recent VA examination in February 2010, the examiner listed only depressive disorder on Axis I and did not mention PTSD in the examination report.  However, it is noted that the scope of that examination appears to have been limited to an inquiry into whether the Veteran had depression as a result of his service connected ankle disability.  As such, in light of the other medical evidence of record which consistently diagnoses the Veteran with PTSD, the Board concludes that this lone VA examination is not dispositive. 

Thus, the Veteran has been diagnosed by VA psychiatrists and psychologists as having PTSD based on experiences he had serving overseas in the military.  These reported stressors are consistent with the Veteran's MOS and have been corroborated by the credible statement of a fellow service member who served with the Veteran.  As such, the Veteran has met the criteria for service connection for PTSD, and his claim is therefore granted.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's claim for service connection for PTSD, a detailed discussion of VA's various duties to notify and assist is unnecessary in light of the full grant of benefits sought (because any potential failure of VA in fulfilling these duties is harmless error).
 
With regard to the ankle claim, required notice was provided by a letter dated in December 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his right ankle.  Additionally, the Veteran testified at a hearing before the Board. 

The Veteran was also provided with numerous VA examinations (the reports of which have been associated with the claims file).  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for PTSD is granted.

A rating in excess of 30 percent for a right ankle disability, to include a rating in excess of 10 percent earlier than July 23, 2008, is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


